Citation Nr: 0916965	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  91-50 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD) from January 12, 1988, to January 22, 1990.  

2.  Entitlement to an increased evaluation in excess of 50 
percent for the service-connected PTSD.  

3.  Entitlement to an effective date earlier than October 12, 
1995, for the award of a 50 percent evaluation for the 
service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 
1972.  

The matter concerning an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD) from January 12, 1988, to January 22, 1990, 
came before the Board of Veterans' Appeals (Board) on appeal 
from a March 1997 rating decision of the RO that assigned an 
earlier effective date of January 12, 1988, for the award of 
service connection for PTSD and assigned a 30 percent initial 
rating for the period in question.  

As the claim involves a request for higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2004 and July 2005.  

The issue of an initial evaluation in excess of 30 percent 
for the service-connected PTSD from January 12, 1988, to 
January 22, 1990, was most recently remanded by the Board in 
July 2008.  

In August 2007, the RO denied claims for an increased rating 
in excess of 50 percent for the service-connected PTSD and 
for an effective date earlier than October 12, 1995, for the 
award of the 50 percent rating.  The Veteran thereafter 
perfected an appeal to both claims.  

The Board also observes that the VA Form 9 received in 
January 2008, utilized by the Veteran to perfect his appeal 
of issues 2 and 3 as referenced on the title page of this 
document, indicates that the Veteran desired to have another 
hearing conducted by a Veterans Law Judge in Washington, D.C. 
concerning these two matters.  

The Board observes that, by means of a December 2007 letter, 
the Board informed the Veteran that a hearing in Washington, 
D.C. was scheduled for March 5, 2008.  It does not appear 
that a hearing took place on this date.  

As this case is being remanded, the Veteran should be asked 
to confirm whether he wants another hearing, and, if so, 
where he would like to have this hearing (i.e., either in 
Washington, D.C. or at the RO).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

As noted, in July 2008, the Board remanded the claim for an 
initial evaluation in excess of 30 percent for the service-
connected PTSD from January 12, 1988, to January 22, 1990.  
Unfortunately, some of the ordered development remains to be 
satisfactorily completed.  Accordingly, an additional remand 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the July 2008 remand, the RO was instructed to, in 
readjudicating the claim, "specifically apply the rating 
criteria for PTSD in effect before and after February 3, 1998 
as appropriate, and should consider the applicability of 
'staged ratings.'  Fenderson, 12 Vet. App. 119, 126; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007."  

While the Veteran was provided notice of the rating criteria 
for PTSD in effect before and after February 3, 1998 as part 
of an August 2008 letter, a review of the Supplemental 
Statement of the Case (SSOC) issued in October 2008 fails to 
show that the RO "specifically" applied the rating criteria 
for PTSD in effect before and after February 3, 1998.  

Further, and of significant note, the "Reasons and Bases" 
of the October 2008 SSOC did not provide the Veteran a 
meaningful and informed explanation as to the action taken.  
The Board also observes that the SSOC did not include the 
applicable rating criteria for PTSD (those in effect before 
and after February 3, 1998).  A remand confers, as a matter 
of law, the right to compliance with the remand orders.  
Stegall, supra.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the RO should take 
appropriate steps to contact the Veteran 
to clarify whether he wants to appear for 
a hearing to provide testimony regarding 
his claims.  

2.  Following completion of any indicated 
development, the RO then should undertake 
to readjudicate the Veteran's claim for 
an increased initial rating for the 
period from January 12, 1988 to January 
22, 1990 in light of all pertinent 
evidence and legal authority.  

The RO's readjudication should 
specifically apply the rating criteria 
for service-connected PTSD in effect 
before and after February 3, 1988 as 
appropriate, and should consider the 
applicability of "staged ratings."  See 
Fenderson, Hart, supra.  

If any benefit sought on appeal is not 
granted, then the RO should furnish the 
Veteran and his attorney with an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford him a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

